DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
Claims 1-27, 29-39 and 42-69 have been canceled, and claims 28 and 41 have been considered on the merits. All arguments have been fully considered. 

The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. A new claim rejection under 35 USC §103 is necessitated by the instant amendment. See below.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/929,534, 61/071,031 or EP07111565.3, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application ‘534 or ‘031 as well as foreign priority document (EP07111565.3) fails to disclose the newly added limitation of the thrombin solution being “free of aggregates”. Thus, the earliest filing date of the instant application is the filing date of 12/665,810, which is 7/1/2008.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 28 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delmotte et al. (US 6,074,663) in view of Sterk et al. (US 2005/0049178; IDS ref.), Pathak’034  (US 7,009,034; IDS ref.) and Pathak’272 (US 2003/0077272; of record) in further view of Wang et al. (1995, Materials Science and Engineering; of record), and Metzner et al. (US 2001/0033837; of record).
Delmotte et al. teach a method for prevention of adhesion formation as a post-operative complication by using fibrin glue as a biomechanical barrier (col. 2, lines 43-47). Delmotte et al. teach that the fibrin glue or fibrin film is composed of the same constituents as the fibrin glues on the market, i.e. mainly fibrinogen, thrombin, factor XIII and calcium (col.2, lines 51-54).

Delmotte et al. teach that the fibrin glue is applied to an injured surface (col. 8, lines 1-7), which meets the limitation of surface of a body part.
Delmotte et al. do not teach the thrombin solution being blue colored comprising indigo carmine at a concentration range of about 0.005-0.02%.
Sterk et al. teach a fibrin glue comprising a liquid fibrinogen solution and a liquid thrombin preparation comprising a physiologically safe dye; and the two preparations form a fibrin glue (paras. 6-7, 12). 
Pathak’034 teach the use of a biocompatible visualization agent including FD&C BLUE #2 (indigo carmine; a synthetic food dye) in a crosslinked polymer network or gel like fibrin glue or fibrin sealant (col. 2, lines 37-38; col. 6, lines 22-25 and 30-31; col. 26, lines 23-24; col. 39, Example 23) and the concentration of the visualization agents is more than 0.05 mg/ml (i.e. 0.005%) (col. 6, lines 58-63). Pathak’034 also teach that the visualization agent is used in small quantities, and exemplified as less than 0.01% weight/volume (col. 11, lines 1-3).
Furthermore, Pathak’272 teach a colored fibrin glue comprising a color/visualization agent having a blue color (paras. [0015], [0041], [0044]), and thus, meets the new limitation of “blue colored” thrombin solution, and one skilled in the art would recognize that FD&C Blue #2 (indigo carmine) taught by Pathak’034 is a suitable physiologically safe dye for the fibrin glue taught by Sterk et al.

Regarding the cross-linker enzyme in the solution comprising fibrinogen (claim 28), Delmotte et al. teach Factor XIII (see above). In addition, Sterk et al. teach that in addition to fibrinogen preparation, thrombin preparation and a physiologically safe dye, a blood coagulation Factor XIII into the fibrinogen preparation (i.e. solution A) (para. 13). It is noted that Factor XIII is a transglutaminase according to the instant specification (para. 22).
Regarding the concentration of calcium being 0.72 mg/ml to 2.2 mg/ml, while Delmotte et al. as well as Sterk and Pathak’272 teach the thrombin solution comprising CaCl2 (Sterk et al.; para. [0039]) or a lyophilized thrombin is reconstituted with a calcium chloride solution (Sterk et al.; para. [0005]), they do not teach the claimed concentration of calcium. 
Wang et al. teach that thrombin solution was prepared by reconstituting with calcium chloride at final concentration of 10, 20, 40 or 80 mM, and the fibrin glue was formed rapidly with high bonding strength when 20 mM calcium chloride was used (see Abstract). The concentration of 20 mM of calcium chloride (MW of CaCl2 = 110.98) can be converted to about 2.22 mg/ml, and the concentration of calcium per se would be as 0.8 mg/ml which is within the claimed range of 0.72 mg/ml to 2.2 mg/ml.

Regarding the limitation directed to the blue colored thrombin solution being free of aggregates (claim 28), Delmotte et al. in view of Sterk et al., Pathak’034 and Pathak’272 do not teach the limitation. However, it is submitted that at the concentration of more than 0.005% and less than 0.01% indigo carmine as taught by Pathak’034 in the thrombin solution of Delmotte et al. would not form aggregates since the instant specification discloses that the concentration of indigo carmine higher than 0.02% with calcium concentration of 40 mM would form aggregates (para. [0096]). Since the calcium concentration taught by Wang et al. is 20 mM, and the concentration of indigo carmine taught by Pathak’034 is more than 0.005% and less than 0.01% would not form aggregate based on the teaching of the instant specification. 
Regarding the final concentration of indigo carmine (0.0025 – 0.01%), and the concentration of indigo carmine in the thrombin solution (0.005-0.02%), one skilled in the art would use the concentration (i.e. more than 0.005% and less than 0.01%) for the biocompatible visualization agents taught by Pathak’034 for the final concentration of indigo carmine after mixing the fibrinogen solution and the thrombin solution in the method of Delmotte et al. in view of Sterk et al. Since Delmotte et al. teach the use of Duploject ® which mixes the first and the second solutions together (i.e. fibrinogen solution and thrombin solution), and Sterk et al. also teach a mixing the fibrinogen solution and the thrombin solution using the applicator as shown in Fig. 3, it is 
Regarding the thrombin solution being buffered to a physiologically compatible pH value, it is known in the art that a thrombin solution suitable for forming fibrin glue/sealant would be pH 5-8 according to Metzner et al. Metzner et al. teach that thrombin solution for the use as local hemostatic or as component of a tissue glue with a fibrinogen-containing component (para. [0002]) and the pH of the thrombin solution is adjusted using a suitable buffer to the pH from 5-8 (paras. [0004], [0005], [0013], and [0016]). Thus, it would have been obvious to one skilled in the art to adjust the pH of the thrombin solution in range from pH 5-8, which includes physiologically compatible pH of 6-7, for the method of Delmotte et al. in view of Sterk et al., Pathak’034 and Pathak’272 with a reasonable expectation of success. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant alleged that Gul et al. (cited by applicant in the instant amendment) teach away the use of indigo carmine since it is taught to interfere or stimulates formation of post-operative adhesions referring Table 2 of Gul et al.
The Examiner respectfully disagrees with the applicant’s allegation. Gul et al. teach the effect of dye solution such as indigo carmine in formation of adhesion, and the concentration used in the study was 5%. The claimed concentration of indigo carmine in the thrombin solution is 0.01-0.02%, and the final concentration of the fibrin sealant/glue intended is half of the concentration. As discussed in the claim rejection above, Pathak034 teach the concentration of the visualization agents in the final reactive precursor species mix more than 0.05 mg/ml (i.e. 0.005%), preferably at 0.1 to 4 mg/ml (i.e. 0.01% - 0.4%). The range of concentration for the visualization agents of Pathak034 is up to 1000x less than that of Gul et al. Thus, in the absence of any evidence, there is no reason for one skilled in the art expect the concentration taught by Pathak034 for indigo carmine, which has up to 1000x less, has the same effect in adhesion formation shown by Gul et al. Thus, it is the Examiner’s position that there is no evidence that Gul et al. would teach away of using indigo carmine at the concentration taught by Pathak’034 in the fibrin glue/sealant of Delmotte et al. in view of Sterk et al., Pathak’034 and Pathak’272.



Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAEYOON KIM/Primary Examiner, Art Unit 1632